Citation Nr: 0920921	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 through 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


FINDING OF FACT

The Veteran's current COPD has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service, nor has it been shown to have 
been aggravated by active duty service.


CONCLUSION OF LAW

The Veteran's COPD was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Analysis

The Veteran's service treatment records reflect that the 
Veteran reported, at his May 31, 1962 enlistment examination, 
a prior medical history of asthma at the age of five with no 
recurrence of symptoms.  A clinical examination of the lungs 
and chest was normal.  On June 27, 1962, the Veteran entered 
active duty service.

On July 3, 1962, the Veteran received a six month active duty 
training physical examination.  At this examination, he 
reported that he was treated for asthma between the ages of 
five and seven.  The examiner concluded that the Veteran had 
childhood asthma, and that this condition was not a 
disqualifying factor for active duty training.

On July 11, 1962, the Veteran was hospitalized for complaints 
of shortness of breath with sputum and chronic cough.  During 
his hospitalization, the Veteran reported that he had 
experienced bronchial asthma all of his life.
 
During the Veteran's hospitalization, a physical examination 
was performed on July 19, 1962 for the purpose of determining 
whether he was medically qualified for induction into active 
duty service.  X-rays of the Veteran's lungs revealed an 
irregular calcified node in the right lower lung field.  
There was no evidence of acute pulmonary parenchymal 
pathology.  The Veteran was diagnosed with perennial 
bronchial asthma and chronic bronchitis, and was determined 
as being unqualified for induction into active duty service.

On July 26, 1962, the Veteran was discharged from 
hospitalization.  A treatment summary from that date reflects 
that the Veteran's treating physician concluded that the 
Veteran did not meet procurement standards and that he had 
been erroneously inducted.  Accordingly, the treating 
physician recommended that the Veteran be separated from 
service.
On that same date, the Veteran's military training was 
suspended pending separation.  A Medical Board Proceedings 
report reflects that the Veteran was determined as being 
medically unfit for further military service.  He was 
ultimately discharged from active duty on August 18, 1962.

The earliest post-service treatment record relates to a 
February 2005 treatment rendered by Dr. Sungnam Joe of Cerbat 
Medical Center. This record reflects a continuing diagnosis 
of COPD which was "under reasonable control," but does not 
offer an opinion as to the etiology of the Veteran's COPD.

A subsequent private treatment note from December 2005 
reflects that the Veteran was treated at that time for 
breathing difficulty and a productive cough which had begun 
during the recent Christmas holiday.  During treatment, the 
Veteran reported that he had been very short of breath with 
any exertion and walking.  Upon examination, the Veteran was 
diagnosed with an acute exacerbation of COPD.  This treatment 
record also does not provide an etiology opinion for the 
Veteran's diagnosed COPD.

At an informal conference with a Decision Review Officer 
(DRO) in February 2007, the Veteran contended that his 
current respiratory disorder was related to a respiratory 
condition which had either begun or was aggravated during 
active duty.  He further maintained that his respiratory 
condition has been chronic over the years, and that he was 
first hospitalized for respiratory symptoms four to five 
years after his discharge from service.

In April 2007, the Veteran underwent a VA examination which 
was performed by an examiner who reviewed the claims file.  
At the examination, the Veteran reported that he had quit 
smoking in 1999, following a 30 year history of being a pack 
per day smoker.  He reported ongoing asthma attacks which 
occurred several times per year and coughing spells which 
occurred several times daily.  Although the Veteran claimed 
that he had been hospitalized for respiratory symptoms at 
least twelve times since service, he was unable to recall any 
dates of hospitalization and did not provide the names of any 
treating facilities.

Based upon the Veteran's reported symptomatology and history, 
a clinical examination, and a review of the claims file, the 
examiner confirmed the Veteran's current diagnosis of COPD.  
She opined, however, that the Veteran's COPD was not incurred 
during service itself and was likely due to the Veteran's 
reported history of smoking primarily, as well as the natural 
progression of the Veteran's childhood asthma and chronic 
bronchitis.  In support of her conclusion, the examiner noted 
that x-rays and examinations performed during the Veteran's 
in-service hospitalization did not reveal any complicating 
lung condition such as pneumonia or structural lung disease 
which might permanently change pulmonary function.  She 
further observed that there was no evidence of any in-service 
insult to the lungs (such as an inhalation injury or severe 
infection) that would have caused a new pulmonary condition.  
She also noted that the post-service treatment records do not 
indicate a worsening pulmonary condition soon after service, 
which if indicated would have suggested an in-service 
permanent worsening or aggravation.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to service connection for 
chronic obstructive pulmonary disease (COPD) secondary to 
asthma.  The Veteran's May 1962 enlistment examination 
reflects that the Veteran had a prior medical history of 
asthma which pre-dated his active duty service.  Although 
subsequent service treatment records indicate in-service 
respiratory symptoms which required hospitalization and 
treatment, the records do not indicate any in-service 
illness, trauma, or insult to the lungs which would be 
indicative of an in-service respiratory injury or illness.  
Moreover, the service treatment records do not contain any 
etiology opinions regarding the Veteran's in-service 
symptomatology.  The post-service treatment records in the 
claims file do not provide any opinions relating the 
Veteran's current COPD to his active duty service, and also 
indicate a gap in medical treatment of more than 43 years 
after his discharge from service.  Although the Board is 
aware that the Veteran claimed at his April 2007 VA 
examination that he had been hospitalized twelve times for 
respiratory symptoms after his discharge from service, the 
Board also notes that the Veteran was unable to provide any 
dates of treatment or names of medical facilities.  Moreover, 
the evidence in the claims file does not reference any prior 
hospitalizations, nor do they otherwise support the Veteran's 
assertion in that regard.  Finally, in her April 2007 VA 
examination report, the examiner determined that the 
Veteran's current COPD was not incurred during service, and 
was more likely the result of the Veteran's 30 year history 
of smoking and the natural progression of the Veteran's 
childhood asthma and chronic bronchitis.  The examiner 
further observed that the claims file was devoid of any 
records or references to treatment received by the Veteran 
shortly after his discharge from service, and opined that the 
Veteran's COPD was not the result of an in-service 
aggravation of any respiratory disorder.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion that his current COPD is related 
to a respiratory condition which had either begun or was 
aggravated during active duty service, as expressed at his 
February 2007 DRO hearing.  The Board also notes the 
Veteran's assertion that his COPD has been chronic since his 
discharge from service.
 
The Veteran's contentions are substantially rebutted by the 
absence of service treatment records indicating a new 
respiratory injury or aggravation, the 43 year absence of 
treatment records following his August 1962 discharge, the 
absence of any competent medical opinions relating the 
Veteran's current COPD to service, and the findings and 
conclusions set forth in the April 2007 VA examination 
report.  See Buchanan v. Nicholson, 451F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Even if the Veteran's lay opinions could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder soon after service and the VA examiner's 
findings expressed in her April 2007 report.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asthma, and this claim 
must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for COPD in a May 2006 
notification letter.  In the same letter, the Veteran was 
also notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran supplied some private treatment records.  
The Board notes that in the RO's May 2006 notification 
letter, the Veteran was requested to provide signed and VA 
Form 21-4142 release authorizations with the names and 
addresses of any medical facilities from which he received 
treatment.  The Veteran, however, did not return a completed 
release authorization.  In this regard, the Board notes that 
it is well-established that VA's duty to assist a claimant is 
not always a "one-way street."  A claimant seeking help 
cannot passively wait for it in those circumstances where he 
or she may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Accordingly, in light of the 
Veteran's lack of a response to VA's efforts to assist him 
with the factual development of his claim, no further effort 
will be expended to assist him in this regard.  The claim 
must be evaluated solely on the evidence currently of record.  

Additionally, the Veteran was afforded a VA examination in 
April 2007 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for COPD secondary to asthma, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


